DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 6/8/2022 has been entered.
EXAMINER’S AMENDMENT
	Authorization for this examiner’s amendment was given in a telephone interview with attorney Christopher M. Atkinson on 7/26/2022. 
The application has been amended as follows: 
IN THE CLAIMS:
Please replace all previous claims with the attached amendments to the claims under Office Action Appendix.
Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Landsman (US 2016/0260155). Regarding claim 1, as cited in the Non-Final Office Action dated 4/28/2022, Landsman discloses a self-service wine tasting system, comprising at least one automatic wine dispenser, a cloud server and at least one user terminal; wherein, the at least one automatic wine dispenser comprises a machine identity and a first telecommunication module, and the first telecommunication module is connected to a control chip of the at least one automatic wine dispenser; the cloud server comprises a storage and a second telecommunication module; the second telecommunication module is in communication connection with the first telecommunication module, the storage stores wine storage information associated with the machine identity of the at least one automatic wine dispenser; and the at least one user terminal comprises an identification device and a third telecommunication module, wherein the third telecommunication module is in communication connection with the second telecommunication module; and the at least one automatic wine dispenser further comprises a plurality of wine dispensing stations, and each of the plurality of wine dispensing stations comprises a quick response (QR) code reader; the QR code reader is electrically connected to the control chip of the at least one automatic wine dispenser. In combination with other claimed limitations, Landsman and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to the QR code reader is electrically connected to the control chip of the at least a solenoid valve; and a pump; wherein, a first end of the solenoid valve is connected to the control chip; an inlet of the pump is connected to a bottleneck of a wine bottle on one of the plurality of wine dispensing stations; an outlet of the pump is connected to the solenoid valve; a second end of the solenoid valve is spaced from the pump and is connected to a wine output valve of the at least one automatic wine dispenser; a number of the plurality of wine dispensing stations arranged on the at least one automatic wine dispenser is 15-200; each of the plurality of wine dispensing stations is provided with a unique machine code; a display screen is arranged on each of the plurality of wine dispensing stations, and the display screen is connected to the control chip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754